                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

RODERICK SHOULDERS                                                                      PLAINTIFF
ADC #172109

V.                                   4:19CV00421 SWW/PSH

TIM CALLISON, et al.                                                                DEFENDANTS


                                              ORDER

       Plaintiff Roderick Shoulders has submitted this case for filing in this district. However,

from the facts alleged, it appears that venue properly lies in the Western District of Arkansas. See

28 U.S.C. § 1391(b). Accordingly, the Court finds that the interests of justice would best be served

by transferring this case to United States District Court for the Western District of Arkansas. See

28 U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.”)

       IT IS, THEREFORE, ORDERED THAT the Clerk of the Court is directed to

IMMEDIATELY TRANSFER PLAINTIFF’S ENTIRE CASE FILE to the United States District

Court for the Western District of Arkansas.

       DATED this 27th day of June, 2019.


                                                       /s/Susan Webber Wright
                                                       UNITED STATES DISTRICT JUDGE
